Citation Nr: 0512529	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-32 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


REMAND

The veteran served on active duty from July 1942 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision from the St. 
Petersburg, Florida, Regional Office (RO).  The veteran 
submitted a notice of disagreement in August 2003, and the RO 
issued a statement of the case in October 2003.  His 
substantive appeal was received in October 2003.

A video hearing was scheduled before the Board on May 6, 
2005.  In April 2005, the RO was informed that the veteran 
was in the process of moving to Virginia.  It was requested 
that the claims file be transferred and the video hearing 
before the Board be rescheduled.       

The request of the veteran is granted.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO, via the 
AMC, for the following development:

1.  The RO in St. Petersburg, Florida, 
should transfer the case to the RO in 
Roanoke, Virginia.

2.  The RO in Roanoke, Virginia, should 
schedule the veteran for a 
videoconference hearing before the Board 
in Roanoke, Virginia.  Given the 
veteran's age, the hearing should be 
scheduled as soon as a hearing date is 
available. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




